Exhibit 99.1 JOINT FILING UNDERTAKING The undersigned, being authorized thereunto, hereby execute this agreement to evidence the agreement of the below-named parties, in accordance with rules promulgated pursuant to the Securities Exchange Act of 1934, to make filings required under Section 13, as they may be amended, jointly on behalf of each of such parties. Dated:April 2, 2013 STEELHEAD PARTNERS, LLC By: /s/ Brent E. Binge Name: Brent E. Binge Title: General Counsel STEELHEAD NAVIGATOR MASTER, L.P. By: Steelhead Partners, LLC Investment Manager By: /s/ Brent E. Binge Name: Brent E. Binge Title: General Counsel /s/ Brent E. Binge Brent E. Binge, Attorney in Fact for JAMES MICHAEL JOHNSTON /s/ Brent E. Binge Brent E. Binge, Attorney in Fact for BRIAN KATZ KLEIN
